UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              6/29/21



  United States of America,

                  –v–
                                                                       21-cr-41 (AJN)
  Delvis Ramirez, Pedro Sosa-Zarzuela, and
  Rodolfo Escoto,                                                          ORDER

                             Defendant.


ALISON J. NATHAN, District Judge:

        On January 29, 2021, the Court announced that it set a tentative trial date for December

6, 2021. See Dkt. No. 18. The Court will request a jury trial for that date pursuant to the

Southern District of New York’s Protocol for Scheduling Cases for Trial that was implemented

as a result of the COVID-19 pandemic.

        IT IS ORDERED that a final pretrial conference is scheduled for November 9, 2021 at

3:00 P.M., in Courtroom 906 of the United States District Court for the Southern District of New

York, 40 Foley Square, New York, New York.

        IT IS FURTHER ORDERED that on or before October 29, 2021, the parties shall submit:

(1) an agreed upon 1-2 paragraph description of the case to be read to potential jurors during

Voir Dire; (2) any Voir Dire requests; and (3) any Requests to Charge. With respect to Requests

to Charge, the parties shall indicate whether the request is made jointly and, if not, whether a

party objects to a particular request. Any party objecting to a request shall indicate the legal

basis for their objection.
       IT IS FURTHER ORDERED that any 404(b) motions and motions in limine be filed by

October 12, 2021. Opposition papers, if any, shall be filed by October 26, 2021 and replies, if

any, shall be filed by November 2, 2021.

       IT IS FINALLY ORDERED that the Court anticipates that if the parties determine that

the case may be resolved by pretrial resolution, they will inform the Court promptly so that the

Court can make the requisite arrangements.

       SO ORDERED.

 Dated: June 29, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
